 ESTABLISHMENT INDUSTRIES121Establishment Industries, Inc. and United Automo-bile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, Local 645,UAW. Cases 31-CA-15570 and 31-RC-59544 June 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 31 October 1986 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified2 and to adopt the recom-mended Order as modified.AMENDED CONCLUSIONS OF LAWSubstitute the following for the second para-graph of Conclusion of Law 3:"The Company violated Section 8(a)(1) of theAct by granting pay raises to approximately one-third of its employee complement in the pay periodending 8 November 1985."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Establishment Industries, Inc., San Fer-nando, California, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.2 We do not agree with the judge that the Respondent's statement that"[a]fter the election, the Company would continue to try to do the best[it] could for the employees" was unlawful or objectionable The judgeconcluded that while this type of statement is usually lawful, the recentunlawful wage increases converted the statement into an unlawful prom-ise of benefits. Absent statements or other conduct linking the 18 Decem-ber 1985 statement to the unlawful wage increases, we cannot agree CfSt, Francis Hospital, 263 NLRB 834, 837 (1982) (supervisor's promise re-ferred specifically to previous unlawful wage increase). The record estab-lishes no connection between the 8 November 1985 unlawful wage in-creases and the 18 December 1985 meeting See Noral Color Corp, 276NLRB 567, 572 and fn 9 (1985)Because we agree with the judge that the wage Increases for the weekof 8 November 1985 violated Sec 8(a)(1) of the Act, we fmd It unneces-sary to pass on whether the increases also violated Sec 8(a)(3).1.Delete paragraph 1(d) and renumber the sub-sequent paragraph accordingly.2.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the election held inCase 31-RC-5954 is set aside and is remanded tothe Regional Director for Region 31 to conduct anew election when he deems the circumstancespermit the free choice of a bargaining representa-tive.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten any employee thathis/her job will be in peril should he/she sign aunion authorization card.WE WILL NOT interrogate employees about theirunion sentiments and the union sentiments of otheremployees.WE WILL NOT grant pay raises to discourage em-ployee support of any labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.ESTABLISHMENT INDUSTRIES, INC.David Tajgman, Esq., for the General Counsel.James T. Winkler, Esq. (Atkinson, Andelson, Loya, Ruud& Ramo), of Cerritos, California, for the Company.Jesus E. Quinonez, Esq. (Taylor, Roth & Bush), of LosAngeles, California, for the Union.284 NLRB No. 16 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISION AND REPORT ONPOSTELECTION OBJECTIONSSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thisconsolidated matter was tried before me in Los Angeles,California, on 13 and 14 May 1986.1The charge in Case 31-CA-15570 was filed on 3 Feb-ruary 1986, and amended on 14 March, by United Auto-mobile, Aerospace and Agricultural Implement Workersof America, AFL-CIO, Local 645, UAW (Union). Thecomplaint issued on 14 April, was amended during thetrial, and alleges that Establishment Industries, Inc.(Company) committed various violations of the NationalLabor Relations Act (Act) preceding an NLRB-conduct-ed election held on 20 December 1985 in Case 31-RC-5954. The complaint alleges, more specifically, that theCompany violated Section 8(a)(3) and by grantingwage increases during the pendency of the election, andthat it further violated Section 8(a)(1) in October andagain in December 1985 by sundry verbal acts.The election, involving a unit of production and main-tenance and shipping and receiving employees, derivedfrom a petition filed by the Union on 15 October 1985and a Decision and Direction of Election issued by theRegional Director for NLRB Region 31 on 20 Novem-ber. The election tally was 61 votes for and 109 againstunion representation, with 24 challenged and 2 void bal-lots. The Union filed objections to the conduct of theelection on 30 December; and, on 29 April 1986, the Re-gional Director ordered that the objections matter beconsolidated with the complaint matter herein for pur-poses of hearing and decision because of the congruencyof factual issues.I conclude below, after an examination of the relevantevidence and applicable legal principles, that the Compa-ny violated the Act as alleged in some respects, that itdid not commit other alleged violations, and that the vio-lations interfered with free voter choice in the election,requiring that it be set aside and a new election conduct-ed.I. JURISDICTIONThe Company is a California corporation engaged inthe manufacture of motor homes in San Fernando. Itsnonretail sales to customers outside California exceed$50,000 annually.The Company is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5)of the Act.1 This manner of setting forth dates comports with the wishes of theBoard.III. THE ALLEGEDLY UNLAWFUL THREAT ABOUT 16OCTOBER 1985A.AllegationThe complaint alleges that about 16 October 1985Guillermo Salinas, a foreman, "threatened an employeewith discharge if the employee joined the Union," there-by violating Section 8(a)(1).B.EvidenceSalinas, an admitted supervisor, oversaw the work ofLobo Rodriguez, a cabinetmaker. Asked by counsel forthe General Counsel if Salinas had "ever talk[ed] to[him] about the Union," Rodriguez answered that hehad, "around October 16th, something like that." Rodri-guez enlarged that Salinas directed that he stop his ma-chine, then stated:If you haven't done it . . . don't do it . . . .[B]ecause, if you sign these papers, what couldhappen [is] that they could throw you out orthey're not going to do anything. You're going tolose your job.Rodriguez did not identify or describe the "papers" towhich Salinas referred. The record indicates, however,that the Company by then knew that the procurement ofemployee signatures on so-called authorization cards wascentral to the Union's organizing effort. Thus, CompanyPresident William Rex testified that he learned about theorganizational ferment before the Union's 15 Octoberfiling of the election petition; and that he then sought "alittle background information" from an official of VogueCoach, a rival motor home manufacturer that had had anill-fated relationship with the Union in the late seventies,who told him that "the Union came in, got cards signed,had a vote, etc."Rodriguez, whose primary language is Spanish, testi-fied through an interpreter. Salinas did not testify.C.ConclusionWhile Rodriguez' account of this incident was hardlypellucid, doubtless due in major part to the language bar-rier, his palpable sincerity in the telling leaves no doubtthat Salinas bespoke himself substantially as described.Moreover, the timing of the incident relative to the filingof the petition, the Company's awareness by then of therole of signature solicitation in organizational activity,and the absence of any other suggested or plausible con-text for Salinas' remarks, in combination, compel the in-ference that Salinas indeed did tell Rodriguez his jobwould be in peril should he sign an authorization card.By doing so, Salinas violated Section 8(a)(1) as alleged.IV. THE ALLEGEDLY UNLAWFUL INTERROGATIONABOUT 21 OCTOBER 1985A. AllegationThe complaint alleges that, about 21 October 1985,President William Rex and/or Personnel Manager DavidBocanegra, and/or Sales Coordinator Raul Ortiz, "inter- ESTABLISHMENT INDUSTRIES123rogated employees regarding their union sympathies,"thereby violating Section 8(a)(1).B. EvidenceThe morning of 17 October, employees Jaime Ar-guelles, Ana Escanuelas, Marcos Hernandez, and ErnestoRadiilo were directed by loudspeaker to go to the pro-duction office. There, they were met by Rex, Ortiz, andPlant Manager Jack Davis. Rex presided over the ensu-ing meeting, with Ortiz translating between English andSpanish. Bocanegra was not present.2Radiilo testified that Rex began by asking the employ-ees if they knew that "the people were organizing,"what they knew "about the Union," and what benefitsthey would gain "if [they] had a union." Radillo an-swered, so he recounted, that he had known nothingabout such matters "until that moment," to which headded that, "if the people were organizing, surely it wasbecause of the bad treatment" they were gettingŠ "allthe injustices" and "all the bad benefits." Radillo's ac-count went on that he cited the failure of his immediatesupervisor to give him a $1-an-hour raise the supervisorhad promised when Raclin° was made leadman severalmonths earlier, and that he also complained about thehigh cost to the employees of obtaining family coverageunder the Company's health insurance plan.Arguelles testified that Rex asked him, "Jaime, do you[want] the Union to come into the Company?", afterwhich he invited the employees to sit down and declaredthat he was "not trying to intimidate" them, but wantedto "know why [they] were organizing." Arguelles asser-tedly replied that he did not "know anything."Rex denied generally that he ever interrogated em-ployees concerning their union activities. Regarding the17 October meeting, he conceded that the subject of theUnion "did come up," but qualified that he did not "initi-ate it." Rather, he testified, he had called the employeesin to discuss the "problems" they were having with theirsupervisor; and Radillo responded to his opening ques-tions by declaring that "the Union was in there" becauseof the "mistreatment of employees" by two different su-pervisors.Rex testified that although Radillo had complained tohim in the past about supervisory abuse, he could notrecall ever before calling a meeting such as this to dealwith the problem.3 Asked if the recently filed electionpetition had prompted the meeting, Rex stated:I don't recall that being my motive. . . [A]t any-time I would hear of any problem, I would dosomething about it. . . I would go out and findout what was going on.2 Rathllo testified that Bocanegra attended Bocanegra and Arguellesboth testified, more convincingly, that he did not Although the com-plaint alleges that the subject conduct occurred about 21 October, coun-sel for the General Counsel represented on the record that the allegationcontemplates this 17 October meeting.3 Rex was notably equivocal on this point, testifying variously: "I can'tsay that for a fact, no", "My answer is, I don't know"; and, "I don'trecall doing it before that, but I may have"Pressed to say what had "specifically prompted" themeeting, Rex testified:I can't pinpoint that. . . . If I had to pick some-thing, it might be the dollar an hour [raise promisedRadillo], I do recall that. . . . I think I may haveheard something [about that] before . . . , and Ra-dillo brought it up again [in the meeting.]Rex testified that he "was mostly listening" during themeeting. He admittedly said he would "look into" theemployees' complaints and "probably" said he wouldtake appropriate corrective action or "something to thateffect." He further stated, by his own admission, that he"wouldn't tolerate some of the things" the employeeshad attributed to the two supervisors, and that the em-ployees "would get" raises "if they deserved them."The record contains no evidence that either Escanue-las or Hernandez had openly espoused the Union to thetime of this meeting. It is less clear concerning Radilloand Arguelles, although their renditions of the meeting,if credited, particularly their professed ignorance ofunion activity, indicate that they had not. Rex testified,but without fixing a time for the first instance, that hehad seen Radillo and Arguelles "just outside our gate"with union representatives on occasion, and that he alsohad seen Radillo, and possibly Arguelles, passing outcampaign literature.C. ConclusionRadillo is credited that Rex asked questions approxi-mating those set forth in his testimony. Arguelles like-wise is credited. Both displayed a convincing testimonialdemeanor. Although the specific terms of their two ver-sions were not perfectly consonant, the two did match insubstance. Rex's testimony about this meeting, on theother hand, including his assertion that he never interro-gated employees about union activities, was flawed byequivocation and weak demeanor. Additionally, thetiming, uniqueness, and grievance-seeking purport of themeeting suggest a union-parrying objective more com-patible with the Raclin° and Arguelles renditions thanwith the Rex alternative.In Rossmore House, 269 NLRB 1176, 1177-1178 (1984),the Board declared:[A]n employer's questioning open and active unionsupporters about their union sentiments, in the ab-sence of threats or promises, [does not] necessarily[violate] Section 8(a)(1) of the Act.Elaborating, the Board stated at 1178, fn. 20:Experience convinces us that there are myriad situa-tions in which interrogations may arise. Our duty isto determine in each case whether, under the dic-tates of Sec. 8(a)(1), such interrogations violate theAct. Some factors which may be considered in ana-lyzing alleged interrogations are: (1) the back-ground; (2) the nature of the information sought; (3)the identity of the questioner; and (4) the place andmethod of interrogation. . . . These and other rele-vant factors are not to be mechanically applied in 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeach case. Rather, they represent some areas of in-quiry that may be considered in applying the BlueFlash test of whether under all the circumstancesthe interrogation reasonably tends to restrain,coerce, or interfere with rights guaranteed by theAct. 4Applying the prescribed totality-of-circumstances testto the conduct in issue, I conclude that Rex violated Sec-tion 8(a)(1) as alleged by asking the summoned employ-ees, in essence, what they knew about the Union, whythe employees were organizing, and what they felt theywould gain by organizing; and, further, by asking Ar-guelles if he wanted the Union.The bases for this conclusion are: (1) none of the fouremployees involved was an openly declared union sup-porter at the time;5 (2) the encounter did not happen bychance; rather, the four employees were called by loud-speaker, infusing the event with menacing formality; (3)the questioning was conducted in the locus of manage-ment authority, was administered by the company presi-dent, and was attended by two other ranking manage-ment officials, Davis and Ortiz, all of which added to theaura of menacing formality; (4) the questioning was jux-taposed with other conduct•grievance solicitation andthe promise of redress•plainly designed to underminethe Union; and (5) the questioning was not accompaniedby assurances against reprisal6 or any showing of validpurpose. See generally Baddour, Inc., 281 NLRB 546(1986); United Artists Communications, 280 NLRB 1056(1986); Cafe La Salle, 280 NLRB 379 (1986); Well-BredLoaf 280 NLRB 306 (1986); Springs Motel, 280 NLRB284 (1986); Woodcliff Lake Hilton, 279 NLRB 1064(1986); National Micronetics, 277 NLRB 993 (1985); Mi-chael's Markets of Canterbury, 274 NLRB 755 (1985); J.& G. Wall Baking Co., 272 NLRB 1008 (1984).V. THE ALLEGEDLY UNLAWFUL WAGE INCREASESA. AllegationThe complaint alleges that, on dates then unknown be-tween 15 October and 20 December 1985, the Company"granted employees wage increases . . . because its em-ployees joined, supported, or assisted the Union. . . and† . . to discourage employees from engaging in such ac-tivities," thereby violating Section 8(a)(3) and (1). In hisbrief, counsel for the General Counsel narrows the timeof the alleged violations to the 1-week pay period ending8 November.4 The Blue Flash reference is to Blue Flash Express, 109 NLRB 591(1954)5 Crediting Radillo and Arguelles that they professed ignorance of theunion ferment And, even if they had openly declared their support ofthe Union by then, that would not have excused the inclusion of Escan-uelas and Hernandez in the interrogation process Cafe La Salle, 280NLRB 379 (1986)6 Rex's comment that he was "not trying to intimidate" the employeeswas not a sufficient assurance. Cf, , Springs Motel, 280 NLRB 284 fn 2(1986)B. EvidenceDunng the pay period ending 8 November 1985, theCompany granted hourly raises of 25 and 50 cents to 60out of the approximately 180 in the petitioned-for unit atthe time. Otherwise in 1985, the number receiving raisesin a given pay penod never exceeded 18; and, for all of1985 an average of between 5 and 6 employees per payperiod, representing slightly over 3 percent of the pay-roll, received raises.In 1984, the Company once gave raises to 45, out of acomplement of about 168, in a single pay period. In 1984otherwise, the most to get a raise in any period was 25,which happened twice. In the average 1984 pay period,about eight employees, or fractionally less than 5 percentof the payroll, received raises.Rex testified that the Company has "no set policy asfar as giving [raises]." In "most cases," he went on, theemployee desiring a raise must "initiate" the process bygoing to his/her leadman. The leadman in turn refers thematter to the plant manager; and the plant manager, ifsympathetic with the request after checking such thingsas the employee's tenure and attendance and the date ofhis/her last raise, recommends to Rex that a raise begranted. Rex, by his own depiction, "function[s] largelyas a rubber stamp" in the process.Rex conceded that "most of the [employee] com-plaints" in a series of 15 or so small-group meetings heldduring the pendency of the election, and "probably thebiggest and most often asked question[s]" in those meet-ings "were about pay"•"why we didn't give them moreraises and why wasn't there some kind of policy and. . .how come Johnny working next to me makes more thanme and I've been here longer[?]" The weight of evidenceindicates that these meetings began in October.7Two of those receiving raises during the pay periodending 8 November, Ernesto Radillo and Salvador Men-doza, testified that they had not asked for them. Mendo-za added that he and two coworkers who received raisesat that time, Ana Escanuelas and Jose Torres, learned oftheir pendency simultaneousIV, when told by theircommon supervisor. Another employee, Lobo Rodriguez,among 10 given a raise during the pay period ending 25October, also testified that he had not asked for it; that,indeed, it "surprised" himRex denied ever granting a raise to discourage unionactivity. Bocanegra, said by Rex to be "sometimes in-volved" in raise decisions, dila likewise. Rex furtherdenied any awareness that an unusual number of raiseswere granted during the pendency of the election. Asthis might suggest, the Company advanced no explana-tion for the high number of raises granted in the 8 No-vember pay period.Plant Manager Jack Davis, for whom Rex professedly"function[s] largely as a rubber stamp" regarding raises,did not testify.7 Rex testified that they began "sometime in October or November"As earlier described, Rex met with four employees as early as 17 Octo-ber, holding forth the possibility of raises ESTABLISHMENT INDUSTRIES125C. ConclusionSeveral factors dictate the inference that the raisesgranted during the pay period ending 8 November wereprompted by the Company's desire to blunt employeesupport for the Union, thus breaching "the Board's well-established rule that during the preelection period an em-ployer must grant or withhold benefits as he would if aunion were not in the picture."8These factors are: (1) the raises were granted duringthe pendency of the election, following small groupmeetings in which "the biggest and most often askedquestion[s] . . . were about pay;" (2) the raises were un-precedented in scope; and (3) the weight of evidence in-dicates that contrary to the usual practice those receivingthe raises were not required to "initiate" the process.Thus, the burden shifts to the Company to show thatthe raises were legitimately grounded, and the Companyhaving failed to come forth with any legitimizing expla-nation, I conclude that the raises granted during the payperiod ending 8 November violated Section 8(a)(1) and(3) as alleged. See generally The Gerkin Co., 279 NLRB1022 (1986); Payne & Keller, Inc., 258 NLRB 892 (1981);Lang Feed Co., 227 NLRB 1588 (1977); Great Atlantic &Pacific Tea Co., 166 NLRB 27 (1967).VI. THE ALLEGEDLY UNLAWFUL VERBAL ACTSABOUT 18 DECEMBER 1985A.AllegationThe complaint alleges that during an employee meet-ing about 18 December 1985 "to dissuade employee sup-port for the Union," Rex and/or Bocanegra "promisedemployees wage increases," and "threatened employees:(1) with terminations; (2) that a strike would result andstrikers would be arrested; (3) with plant closure; (4)with more onerous working conditions; and (5) with lossof accrued seniority," thereby violating Section 8(a)(1) ineach instance.B.BackgroundRex, with Bocanegra translating, presided over an em-ployee meeting, attended by about 175, on the afternoonof 18 December. The meeting lasted "10 to 15 minutes,"according to Rex, and "was a condensed version of whatwent on" in the approximately 15 small group meetings,previously mentioned, that had preceded it. The earliermeetings generally were attended by from 10 to 20 em-ployees and lasted an hour or more.C.The Alleged Violations1. The alleged promise of wage increasesa. EvidenceRaclin° testified that Rex/Bocanegra made remarks ofthe following nature during the 18 December meeting:(1) That the employees "should trust" the Company;that the Company "couldn't do anything at that moment8 Gerkin Co., 279 NLRB 1012 (1986), quoting from Great Atlantic &Pacific Tea Co., 166 NLRB 27, 29 fn 1 (1967).because it was illegal," but conditions "would be better"after the election.(2)That, "if the people supported the Company, after-wards there were gonna be better things," but that "theycouldn't be done at that moment because it was illegal."(3)That, whereas the Union "could make promises"that were "pure lies," the Company "could not makepromises because it was illegal."(4)That, "after the election, the Company would con-tinue to try to do the best [it] could for employees."In evidence is a lawyer-prepared document entitled"Outline for Meetings," which Rex followed in thesmall-group meetings and doubtless used to some extentin the 18 December meeting, as wel1.8 Among its entriesare these:VIII. COMPANY POLICIESA.Company has always tried to treat employeesfairly and will continue to do so.B.Company has always paid fair, competitivewages and employee benefits. Our past practicehas been to regularly improve wages and benefitsas we have been able, and we intend to continuewith that practice in the future.IX. CONCLUSIONA. Company honestly believes that employeesare better off without Union.1. Our employees make good wages and havegood fringe benefits and working conditions and wewill continue to regularly improve our wages andbenefits as we have in the past.Rex and Bocanegra denied that wage increases werepromised during the meeting. Radiilo's testimony on thisissue is uncorroborated, although three other employeestestified about the meeting." He testified through an in-terpreter.b. ConclusionRadillo testified on the one hand that Rex/Bocanegrasaid things "were gonna be better" after the election "ifthe people supported the Company," and, on the other,that Rex/Bocanegra said, "[A]fter the election, the Com-pany would continue to try to do the best [it] could foremployees."That the latter was said is altogether likely, for it par-allels certain of the languge extracted from the Outlinefor Meetings, most notably this passage: "[W]e will con-tinue to regularly improve our wages and benefits as wehave done in the past." Regarding the former, however,one felt as he gave this testimony that Radiilo was com-9 As was tacitly admitted by Rex's testimony, "I don't think we wentover everything [in the document on 18 December.]"'• One of the three, Carlos Hernandez, testified that he could recallnothing being said about a raise being promised, and the testimony of theother two, Jaime Arguelles and Salvador Mendoza, simply was silent onthe subject. 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmingling that which was said with his subjective impres-sion of the intended message. The absence of corrobora-tion elevated that feeling to certitude. Therefore, Radii-lo's testimony that Rex/Bocanegra made a remark of thissort is not credited."Generally, employer statements of the kind credited,to the effect that past practices will continue after theelection, are permissible campaign propaganda. See Na-tional Micronetics, 277 NLRB 993 (1985); Noral ColorCorp., 276 NLRB 567 (1985); Agri-International, 271NLRB 925 (1984); Allied/Egry Business Systems, 169NLRB 514 (1968). Such remarks are not to be judged ina vacuum, however, and, as I concluded previously inthis decision, the Company only recently had "sweet-ened" its past practice as concerns wages by unlawfullygranting a number of raises. That unlawful "sweetening"necessarily tainted the statement in question, convertingit into an improper promise violating Section 8(a)(1) asalleged.2. The alleged threat of terminationa. The General Counsel's theoryCounsel for the General Counsel argues that Rex im-pliedly threatened the employees with termination, the"thrust" of his remarks "in conjunction" being that, "ifthe Union were selected, a strike would occur, strikerswould be replaced, and replaced strikers would lose theirjobs."b. EvidenceRex testified that he "wanted to get the point acrossthat nothing was automatic if the Union won," and thathe "pressed hard" on the "point" thatif the Union did win, and we went into negotiationsunder good faith, which we said we would do, thatif a strike were to occur, that we would feel obli-gated to hire permanent replacements and that wewould not allow the plant to be closed down be-cause of a strike and that we would feel morally ob-ligated to keep it open.In the course of his presentation, as in perhaps all thesmall group meetings as well, Rex cited union-related de-velopments at Vogue Coach, a nearby manufacturer ofmotor homes. The employees at Vogue Coach hadstruck in the late 1970s, apparently in support of theUnion's position in contract negotiations. Many werepermanently replaced as a result, never regaining theirjobs. That the Union "lost" this strike is "commonknowledge" in the industry, according to Rex. Rex re-counted that he pointed to Radillo and Arguelles, bothof whom had lost their jobs at Vogue Coach by beingpermanently replaced, and urged their coworkers to"please look at" them and" The mixing of subjective with objective likely was attributable atleast in part to the language barrier But, absent exploitation of a lan-guage barrier to mislead, an employer's words are entitled to their ordi-nary meaning Cf., Hanover Industrial Machine Cc, 270 NLRB 841, 841fn 1(1984); Purolator Products, 270 NLRB 694, 712 (1984)ask them what went on [at] Vogue, and if every-thing was so great there, and all of the benefits andwage increases and everything, and the promise ofjob security were so good, why weren't they stillthere and why were they working for us? And thenI once again asked all employees, please ask Mr.Radillo and Mr. Arguelles, if things were so greatthere, why aren't they still there?Rex also discussed the implications to the Company ofan all-employee wage increase of 55 cents per hour,using calculations to "make the point," as he put it, "thateven a 55-cent raise was a lot to us" and would largelyoffset profits. Rex testified: "The feeling was that wewere made of money and we should be paying thesehuge wages. And I was just trying to get a point acrossthat that wasn't the reality of it." Asked why he chose55 cents, Rex testified that raises of 50 cents were "kindof basic" for the Company, so he "just went a littleabove that for 55."Radillo testified that Rex/Bocanegra "repeated aboutthree or four times" that the employees "should ask" Ar-guelles and him "what had happened at Vogue Coach,"and exhorted the employees toremember everything that had happened at VogueCoach. Above all, the people who had been unem-ployed and without help. And the [Union] . . .didn't do anything for them. That we should thinkabout it well.Rex also declared, according to Radillo, that the Compa-ny "already had people" to replace strikers should itcome to that.Radillo's testimony just described was more or lessmirrored by that of Arguelles, Carlos Hernandez, andSalvador Mendoza. Arguelles testified that Rex/-Bocanegra prompted the employees "two or three times"to ask Radillo and him "what had happened at VogueCoach," admonishing that "the same thing could happenthat had happened" there. Rex/Bocanegra further re-marked, per Arguelles, that the Company "already hadpeople to come in to work" if the employees struck.Hernandez related that, besides telling the employeesto ask Radillo and Arguelles why they no longer workedat Vogue Coach, Rex/Bocanegra said that "problems"would follow should the Union win. Rex/Bocanegraelaborated, according to Hernandez, that "there could bestrikes and . . . the workers that would go on strikecould be replaced immediately";" that "the same thingwas going to happen . . . that would happen to thepeople at Vogue Coach." Hernandez corroborated Rexthat Rex said the Company would bargain in good faith.Mendoza testified that upon recommending that theemployees "ask Jim Arguelles and Ernesto Raclin• whythey weren't working at Vogue Coach," Rex/Bocanegraannounced thati2 one point, Hernandez attributed to Rex/Bocanegra the statementthat strikers "could be fired automatically" He later conceded that,"technically, they used the word 'replaced " He explained that, to him,the two words "are the same." ESTABLISHMENT INDUSTRIES127if the people wanted to support the Union. . theycould run the same luck that they [Arguelles andRadillo] had being able to lose their jobs. That. . .if we went out on strike . . . they were going toput in other people to replace us in our jobs.Rex/Bocanegra added, according to Mendoza, that thereplacements would have "more rights to our work thanwe did."The previously mentioned Outline for Meetings usedby Rex in the small-group meetings and to some extenton 18 December states in relevant part:VI. No Automatic ContractsA.If the Union wins election, Company mustbargain with them; but nothing is automatic.B.State that Company will obey the law and willbargain in good faith, but. . .C.Negotiations may drag on for months or evena year.D.Under the law, Company is not required tomake concessions.E.Company cannot and will not agree to any-thing that would push its costs out of line and makeit uncompetitive.VII. Possibility of StrikeA.If Company and Union cannot agree on con-tract, Union's only effective weapon is a strike.B.Company has customers who it must serveand contracts which it must fulfill; therefore it willoperate if there is a strike.C.In order to operate, Company would feel mor-ally obligated to recruit permanent replacements.D.Strikers do not earn any wages or fringe bene-fits and are not eligible for unemployment insurancebenefits.E.More importantly, replacements can take thejobs of the strikers because law says that:1.Once striker replaced by permanent replace-ment, job can belong to replacement.2.Replacement can keep job on a regularbasis, even after strike is over.3.Striker has no legal right to job as long asreplacement is working.Note: Do not state that strikers can be fired or dis-charged.IX. ConclusionA. The Company honestly believes that employ-ees are better off without Union.....3. Our employees should not run the risk ofpossibly losing jobs due to strikes.c. ConclusionAddressing an issue much like the present inAllied/Egry Business Systems, 169 NLRB 514 (1968), theBoard observed at 514:[I]n all cases such as this one, where one must at-tempt to fathom the meaning of another's wordsand assess the impress of such words on employees,reasonable men may differ. . . .So it is that I conclude, contrary to the General Counsel,that the remarks in question did not exceed the boundsof permissible campaign rhetoric.To be sure, Rex sought to impress on the employeesthe possibility of a strike and the attendant risk of jobloss through permanent replacement, citing the readyavailability of replacements and harping on developmentsat Vogue Coach to dramatize the point. Neither he norBocanegra said, however, that a strike was inevitableshould the Union win the election. Rather, while doubt-less stressing that bargaining might well be protracted,difficult, and ultimately unfruitful, they said that theCompany would bargain in good faith. Nor did they mis-represent the job status of strikers vis-a-vis permanent re-placements; and, as I conclude later in this decision, themeeting otherwise contained no unlawful threats.Quoting from Allied/Egry Business Systems, supra, 169NLRB 514, "an employer's expressed views on the possi-ble economic disadvantages flowing from strikes is [not]irrelevant to a reasoned [voter] choice." Similarly, asstated in Agri-International, 271 NLRB 925, 926 (1984),an employer is "under no obligation to shield its employ-ees from the 'cold, hard facts' concerning the detrimentaleffects of past strikes by the Union." Finally, extractingfrom Eagle Comtronics, 263 NLRB 515, 515-516 (1982):[A]n employer does not violate the Act by truthful-ly informing employees that they are subject to per-manent replacement in the event of an economicstrike. . . . Unless the statement may be fairly un-derstood as a threat of reprisal against employees oris explicitly coupled with such threats, it is protect-ed by Section 8(c) of the Act. . . .13 As long as anemployer's statements on job status after a strike areconsistent with the law, they cannot be character-ized as restraining or coercing employees in the ex-ercise of their rights under the Act.14The passages just related apply no less to the conductin issue than to that in the decisions from which theycame. This allegation therefore is without merit.13 Sec 8(c) states "The expressing of any views, argument, or opin-ion, or the dissemination thereof. shall not constitute or be evidenceof an unfair labor practice .if such expression contains no threat ofreprisal or force or promise of benefit."14 The Board added at 263 NLRB 516 that an employer need not "ex-plicate all the possible consequences of being an economic striker." 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3. The alleged threat that a strike would result and4. The alleged threat of plant closurestrikers would be arresteda. Evidencea. EvidenceAs noted above, Rex emphasized during the 18 De-cember meeting that the Company would continue tooperate during a strike, hiring permanent replacements asneeded. Arguelles testified that Rex/Bocanegra added, inthis regard, that the Company "could call the police sothat the [replacement] workers . . . could come in." Sal-vador Mendoza testified that Rex/Bocanegra said police"would intervene" if strikers were "blocking people [i.e.,replacements] from coming in," or were "disturbingthem at the door," or were "in the door and in theway." Carlos Hernandez recalled that Rex/Bocanegrasaid, simply, that the Company "could even call thepolice so they could take out the people from inside ofthe plant, the people that were on strike." In the samevein, Radillo testified that Rex/Bocanegra said the Com-pany was "gonna bring police so that [replacements]could come in." Radillo would have it, however, thatthis occurred on 19 December and that Rex/Bocanegraspoke instead of plant closure during the meeting on the18 December.Rex denied ever saying strikers would be arrested. Healso denied, by implication, that he said anything aboutpolice on 18 December, recalling that the subject insteadcame up in one of the small group meetings. Rex testi-fied:One of the employees had told me that, if there wasa strike, they [the strikers] wouldn't allow otherworkers to come in to work, that they would stopthem. I said you couldn't do that, it would beagainst the law, and that, if forced to, we couldbring in the police to allow the . . . permanent re-placements to come into the plant.Bocanegra likewise denied ever saying strikers wouldbe arrested.b. ConclusionSynthesizing the testimony on this issue, Rex/-Bocanegra raised the possibility during an employeemeeting that, were a strike to happen, the Companywould call police to enable striker replacements to cometo work should their access to the plant be impeded bystrikers.Nothing in these remarks carried the implication thatemployees would be arrested for striking or engaging inother activities protected by the Act.15 This allegationtherefore is without merit." Hernandez' testimony•that Rex/Bocanegra said the Company"could even call the police so they could take out the people from insidethe plant, the people that were on strike"•arguably supports the GeneralCounsel's contention to the contrary It also arguably corroborates theother witnesses' generally consonant recitals, albeit incompletely Theweight of evidence favors the latter constructionRadillo testified that Rex/Bocanegra stated, "almost atthe beginning" of the 18 December meeting, that "theplant would be closed if the Union won" the election.The "exact word[s]," Radillo persisted, were that "theplant would be closed." Similarly, Salvador Mendoza at-tributed to Rex/Bocanegra the remark that,if the Union won, . . . they were going to close[the] Company because the Union was going toforce them to pay more salary, and . . . theycouldn't pay it.Rex denied saying anything like this. Rather, as earlierdetailed, he testified that the Company would remainopen despite a strike, using permanent replacements, etc.Bocanegra also denied that a closure threat was made,In evidence is a note prepared by Rex to serve as "alittle guide"•his depiction•in the 18 December meet-ing. Among its entries is this: "4. Out of Bus." Rex testi-fied that, although the note contained "items [he] wantedto hit on," he could not "remember why [he] wrote thatdown" and was "not sure" of its meaning. He speculatedat one point:I think that was in a statement I made that thiscompany was virtually out of business before I tookit over three years ago [and its] financial positionwas much improved.He ventured at another point:I may have said that we would not let the Compa-ny go out of business if there was a strike, and thatwe would hire permanent replacements.Two employees in addition to Radillo and Mendoza,Arguelles and Carlos Hernandez, testified about the 18December meeting. Neither mentioned a threat of clo-sure.b. ConclusionGiven Rex's undoubted emphasis during the meetingon the Company's resolve to stay open, strike notwith-standing, the testimony of Radillo and Mendoza that Rexalso threatened closure should the Union win simplydoes not "compute." Thus, although Rex's testimonyconcerning the "Out of Bus" entry was puzzlingly inept,he and Bocanegra are credited that such a threat was notmade. This allegation therefore is without merit.5. The alleged threat of more onerous workingconditionsEvidenceCounsel for the General Counsel acknowledges in hisbrief that "no evidence was adduced with regard to this[allegation]." ESTABLISHMENT INDUSTRIES1296. The alleged threat with loss of accrued senioritya. EvidenceCarlos Hernandez testified that Rex/Bocanegra statedduring the 18 December meeting that "all the employeeswere going to start over again, it wouldn't matter howlong [they] had been there at the union start."Rex denied that he threatened employees with the lossof seniority, further denying that he said anything aboutseniority during the meeting. He admittedly "wanted toget the point across that nothing was automatic if theUnion won," however, and concededly stated in severalof the earlier small-group meetings that neither wagesnor job security were "automatic" with union representa-tion. Echoing Rex, Bocanegra denied that he said, as thetranslator, that employees engaging in union activitieswould lose their seniority.Of the three employees other than Hernandez to testi-fy about the 18 December meeting, Salvador Mendozastated that he could not recall seniority being mentioned,and both Raclin° and Arguelles were silent on the sub-ject.b. ConclusionRex's testimony on this issue was more convincingthan Hernandez' uncorroborated account, and is cred-ited. Given a fair reading, Rex's statement that "nothingwas automatic if the Union won" was not "a threat todiscontinue existing benefits," but rather was "merely de-scriptive of the employer's bargaining strategy, designedto let employees know that unionization does not meanautomatic increases in benefits." Host International, 195NLRB 348, 348 (1972). This allegation therefore is with-out merit.VIII. THE ALLEGEDLY UNLAWFUL VERBAL ACTSABOUT 19 DECEMBER 1985A.AllegationThe complaint alleges that, about 19 December 1985Rex and/or Bocanegra "stated and/or implied that em-ployees were being denied benefits because of their sup-port for the Union," and "threatened employees that ifthe Union won the election there would be a strike andthat the Company would retaliate against employeeswho supported the Union by imposing more onerousworking conditions," thereby violating Section 8(a)(1) ineach instance.B.EvidenceSalvador Mendoza testified that he was among about15 employees attending a meeting in the engineeringoffice on 19 December. The meeting was conducted byRex, with Bocanegra translating, according to Mendoza,began at about noon, and lasted about 2-1/2 hours. Hewas told to attend by his supervisor, as he recalled.Among the comments made by Rex/Bocanegra, Men-doza testified, was this:[B]eginning on the 20th, the people were going tobe divided. . . . [T]he people who voted for theUnion were going to be forced to go out on strike.Asked then, to recite the "exact words" used byRex/Bocanegra, Mendoza testified: "What I didn't un-derstand well was that the people were going to be di-vided. I don't know in what way. Well, I don't remem-ber."Mendoza continued:Well, the only thing that I remember is that I said ifI was doing the same work as Ernesto Radillo, whywas he earning more than I was? And so I was toldthat if I wasn't happy, why didn't I leave the Com-pany? And so I said I was going to stay there untilthey fired me. And so they went and they broughtback my work file.The complaint, until amended late in the hearing, al-leged that the conduct in question occurred on 17 De-cember. Mendoza's affidavit likewise gives 17 Decemberas the date. Attempting to explain the discrepancy be-tween that and his testimony, Mendoza testified that hetold the NLRB investigators that the meeting was on 19December, but "they confused the dates."Rex denied threatening employees with more onerousconditions for supporting the Union. Bocanegra voiced asimilar denial, further denying that he told employees onabout 17 December that a strike would happen shouldthe Union win the election.Mendoza's testimony, through an interpreter, was un-corroborated.16 He is still employed by the Company.C.ConclusionMendoza's testimony, not only uncorroborated buttentative and disconnected, lacked the cogency neededto carry the General Counsel's burden with respect tothis allegation. The allegation therefore is without merit.CONCLUSIONS OF LAWThe Company violated Section 8(a)(1) of the Act:1.About 16 October 1985, when Supervisor GullermoSalinas told employee Lobo Rodriguez, in substance, thatRodriguez' job would be in peril should he sign a unionauthorization card.2.About 17 October 1985, when President WilliamRex asked employees Jaime Arguelles, Ana Escanuelas,Marcos Hernandez, and Ernesto Radiilo, in substance,what they knew about the Union, why the employeeswere organizing, and what they felt they would gain byorganizing; and, further, by asking Arguelles if hewanted the Union.3.About 18 December 1985, when Rex promised theemployees, in substance, that the Company would con-tinue its past practices, which included unlawful raises,to discourage employee support of the Union.16 Among employees at the meeting, according to Mendoza, were fivewhom he identified by name. None testified. 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Company violated Section 8(a)(1) and (3) of theAct by granting pay raises to approximately one-third ofits complement in the pay period ending 8 November1985. The Company did not otherwise violate the Act asalleged.The ObjectionsAll the Company's misconduct occurred during the"critical period" after the filing of the election petitionon 15 October 1985 and before the election on 20 De-cember 1985. I conclude that this misconduct is sufficientto overturn the election.' 7On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed18ORDERThe Respondent, Establishment Industries, Inc., SanFernando, California, its officers, agents, successors, andassigns, shall1. Cease and desist from(a)Threatening any employee that his/her job wouldbe in peril should he/she sign a union authorization card.(b)Interrogating employees about their union senti-ments and the union sentiments of other employees.17 As stated Super Thrift Markets, 233 NLRB 409, 409 (1977)Our normal policy is to direct a new election whenever an unfairlabor practice occurs during the critical period since "conduct viola-tive of Section 8(a)(1) is, a fortiori, conduct which interferes with theexercise of a free and untrammeled choice in an election" Dal-TexOptical Co., Inc., 137 NLRB 1782, 1786-87 (1962). The only recog-nized exception to this policy is where the violations are such that itis virtually impossible to conclude that they could have affected theresults of the election The exception plainly does not obtain in thepresent case.18 All outstanding motions with this recommended Order hereby aredenied. If no ,exceptions are filed as provided by Sec. 102 46 of theBoard's Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.(c)Granting pay raises to discourage employee sup-port of any labor organization.19(d)Promising employees that it will continue pastpractices, including unlawful pay raises, to discourageemployee support of any labor organization.(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action to effectuatethe purposes and policies of the Act.(a)Post at its facility in San Fernando, California,English- and Spanish-language versions of the copies ofthe attached notice marked "Appendix."2• Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that to the extent Ihave found its allegations to lack merit, the complaint isdismissed.IT IS ALSO FURTHER RECOMMENDED that the electionof 20 December 1985 be set aside and a new electionconducted.19 This recommended Order shall not be construed as requiring or li-censing rescission of the unlawful raises.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"